ORDER
This came before the court for oral argument February 20,1995 pursuant to an order that had directed the defendant, Treasurer of the Town of Jamestown (treasurer), to appear in order to show cause why his appeal should not be summarily denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the court, we are of the opinion that cause has not been shown.
It is clear from an examination of the record in this case, that the decision of the Superior Court justice denying the treasurer’s motion to dismiss and granting the plaintiffs motion to amend are interlocutory orders and not final judgments. An appeal does not lie from such interlocutory decisions, but only from final judgments. See Lincoln v. Cournoyer, 118 R.I. 644 at 648-49, 375 A.2d 410 at 412-13 (1977).
Consequently, the appeal of the defendant treasurer is denied and dismissed.